         Case: 1:21-cv-01180-DAP Doc #: 119 Filed: 08/13/21 1 of 6. PageID #: 1307




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

LEE KALLSEN, et al.,
                                                        )
                      Plaintiffs,                      )     CASE NO: 1:21-cv-01180
                                                       )
           v.                                          )     Judge Dan Aaron Polster
                                                       )
A.W. CHESTERTON COMPANY, et al.                        )     OPINION AND ORDER
                                                       )
                      Defendants.                      )
                                                       )

           Before the Court is Plaintiffs’ Motion to Remand, ECF Doc. 101. For the following

reasons, Plaintiff’s Motion is DENIED.

    I.     Procedural History

           Plaintiff Lee Kallsen (“Mr. Kallsen”) and his wife Mary Lou (collectively “Plaintiffs”)

filed a Complaint against various Defendants, including but not limited to ViacomCBS Inc. 1

(“Westinghouse”) on December 30, 2020. ECF Doc. 1-2. Westinghouse was served with

Plaintiffs’ Complaint on January 11, 2021.2 ECF Doc. 101-4. In the Complaint, Plaintiffs alleged

that Mr. Kallsen was exposed “to the Defendants’ asbestos and asbestos-containing materials, and

said      exposures   directly    and    proximately        caused   him    to   develop     mesothelioma.”

ECF Doc. 1-2 at 8. Westinghouse removed this matter from the Cuyahoga County Court of

Common Pleas to this Court on June 14, 2021. ECF Doc. 1. Plaintiffs filed a Motion to Remand



1
  ViacomCBS Inc. (a Delaware corporation f/k/a CBS Corporation and f/k/a Viacom, Inc.) is a successor by merger
to CBS Corporation (a Pennsylvania corporation f/k/a Westinghouse Electric Corporation). As Plaintiffs’ claims
against ViacomCBS Inc. involve products sold by Westinghouse Electric Corporation, ViacomCBS Inc. is referred
to as “Westinghouse” herein. ECF Doc. 102.
2
  Plaintiffs filed an amended complaint on August 5, 2021. See ECF Doc. 108. However, the amended complaint
does not moot Plaintiffs’ Motion to remand, ECF Doc. 101.


                                                       1
       Case: 1:21-cv-01180-DAP Doc #: 119 Filed: 08/13/21 2 of 6. PageID #: 1308




to State Court pursuant to 28 U.S.C. § 1447 on July 14, 2021. ECF Doc. 101. Westinghouse filed

a Response to Plaintiffs’ Motion to Remand (ECF Doc. 101) on July 19, 2021. ECF Doc. 102.

Plaintiffs filed a reply brief on July 27, 2021. ECF Doc. 103.

 II.     Background

         Mr. Kallsen served in the U.S. Navy aboard the U.S.S Hornet (“Hornet”).

ECF Doc. 101-1 at 3. During the course of Mr. Kallsen’s lifetime, he was exposed to the

Defendants’ asbestos and asbestos-containing materials while working with or around asbestos

and asbestos-containing materials. ECF Doc. 1-2 at 8. Plaintiffs contend that Mr. Kallsen identified

the Hornet as a jobsite that exposed him to asbestos-containing products in its Complaint Brochure

filed on January 4, 2021, with the years 1955 to 1959 noted as “exposure years.”

ECF Doc. 101-1 at 3; ECF Doc. 101-3. Further, Plaintiffs contend that it is undisputed that

Westinghouse is a manufacturer of turbines used on marine vessels and that Westinghouse’s

turbines were present during Mr. Kallsen’s dates of service. Id.

         On May 13, 2021, one week before the scheduled commencement of Mr. Kallsen’s

deposition,    Plaintiffs   tendered   a   “Preliminary    Product    Identification   Disclosure.”

ECF Doc. 102 at 5; ECF Doc. 102-1. The document included a list of the types of Westinghouse

products which were alleged to have exposed Mr. Kallsen to asbestos, including both “turbines”

and “main turbines.” ECF Doc. 102-1 at 11. One week later, on May 20, 2021, Mr. Kallsen testified

on the second day of his deposition that he was present when others performed unspecified repair

work on the Hornet’s turbines while the ship was in drydock. See ECF Doc. 102 at 5;

See Deposition of Lee Kallsen, at 179:14-180:2, 201:6-203:25, and 204:12-206:2 (May 20, 2021)).

         Westinghouse filed a Notice of Removal to Federal Court on June 14, 2021. ECF Doc. 1.

It is Westinghouse’s position that it was acting under an officer or agency of the United States




                                                 2
       Case: 1:21-cv-01180-DAP Doc #: 119 Filed: 08/13/21 3 of 6. PageID #: 1309




within the meaning of 28 U.S.C. § 1442(a)(1) when it manufactured the turbines that were used

on the Hornet. ECF Doc. 101-1 at 5; ECF Doc. 101-8 at 10. Westinghouse contends that removal

was proper because Westinghouse removed the case within thirty (30) days after Plaintiffs clearly

disclosed information that revealed its grounds for removal. Id.

III.     Discussion

            A. Standard of Review

         Pursuant to 28 U.S.C. §1441(a), generally, “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. §1441(a).

         The procedure for removal of civil actions is governed by 28 U.S.C. §1446, which provides

in relevant part as follows:

                (b) Requirements; generally.
                       (1) The notice of removal of a civil action or proceeding shall be filed
                       within 30 days after the receipt by the defendant, through service or
                       otherwise, of a copy of the initial pleading setting forth the claim for relief
                       upon which such action or proceeding is based, or within 30 days after the
                       service of summons upon the defendant if such initial pleading has then
                       been filed in court and is not required to be served on the defendant,
                       whichever period is shorter.

                       (3) Except as provided in subsection (c), if the case stated by the initial
                       pleading is not removable, a notice of removal may be filed within 30 days
                       after receipt by the defendant, through service or otherwise, of a copy of an
                       amended pleading, motion, order or other paper from which it may first be
                       ascertained that the case is one which is or has become removable.

Id. “As a court of limited jurisdiction, a district court is required to remand any case where federal

subject matter jurisdiction is lacking.” Columbus Equip. Co. v. RKJ Enters., LLC, No. 5:14-cv-

2389, 2015 U.S. Dist. LEXIS 111684 (N.D. Ohio Aug. 24, 2015); See 28 U.S.C. §1447(c). The




                                                  3
    Case: 1:21-cv-01180-DAP Doc #: 119 Filed: 08/13/21 4 of 6. PageID #: 1310




defendant     bears    the    burden      of    establishing    that    removal     is    proper.

See Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868 (6th Cir. 2000).

            B. Whether Westinghouse’s Notice of Removal was Timely

       Here, Plaintiffs argue that Westinghouse’s removal was untimely. The basis for Plaintiffs’

position is that “Westinghouse knew, or was able to ascertain, that it possessed the government

contractor defense,” well before Westinghouse filed its Notice of Removal on June 14, 2021.

ECF Doc. 101-1 at 2. The Court disagrees.

       Westinghouse received Plaintiffs’ Complaint on January 11, 2021 and did not file its

Notice of Removal until June 14, 2021, thus outside of the 30-day limitation contained in

28 U.S.C § 1446(b)(1). However, upon receiving Plaintiffs’ Complaint and the initial discovery

exchange, the Court is not persuaded that Westinghouse could reasonably ascertain that the case

was removable. As stated above, Plaintiffs alleged in their Complaint that Mr. Kallsen was exposed

to “Defendants’ asbestos-containing materials.” ECF Doc. 1-2 at 7-8. Additionally, Westinghouse

received information identifying the Hornet as a known job site and was provided the verified

years of Mr. Kallsen’s service aboard the Hornet through an exchange of case discovery.

       The Complaint and Complaint Brochure that Plaintiffs provided to Westinghouse were

ambiguous as it relates to Westinghouse’s products being the source of Mr. Kallsen’s asbestos

exposure. In its Complaint, Plaintiffs vaguely stated that “[Mr.Kallsen] was exposed to the

Defendants’ asbestos and asbestos-containing materials, by virtue of working with or around

asbestos and asbestos-containing materials, and said exposures directly and proximately caused

him to develop mesothelioma,” but failed to identify the specific source (Westinghouse) of the

“asbestos-containing material.” ECF Doc. 1-2 at 7-8. (emphasis added). While the Complaint

Brochure filed on January 4, 2021 indicated Mr. Kallsen’s “work history,” which stated that he




                                                4
     Case: 1:21-cv-01180-DAP Doc #: 119 Filed: 08/13/21 5 of 6. PageID #: 1311




served in the Navy on the Hornet and that he also had worked at a variety of land-based, industrial

sites, none of the worksites, Navy or non-Navy, explicitly claimed to be asbestos exposure sites.

ECF Doc. 101-3. Plaintiffs simply stated that “[Mr. Kallsen] was exposed to asbestos containing

products at some of the job sites listed above.” Id. (emphasis added). Plaintiffs failed to name a

particular type of Westinghouse product as a purported source of Mr. Kallsen’s asbestos exposure,

or any indication that a Westinghouse-related exposure occurred on the Hornet as opposed to one

of Mr. Kallsen’s other worksites listed in the Complaint Brochure. ECF Doc. 101 at Ex. 2-3.

        The Court agrees with Westinghouse that its Notice of Removal was within the 30-day

limitation after two possible points in time: Plaintiffs’ Preliminary Product Identification

Disclosure on May 13, 2021 and Mr. Kallsen’s Deposition on May 20, 2021. Plaintiffs’

Preliminary Product Identification Disclosure sent to Westinghouse on May 13, 2021, identifying

the types of Westinghouse products which were alleged to have exposed Mr. Kallsen to asbestos,

including both “turbines” and “main turbines,” triggered the 30-day removal period. Plaintiffs’

Preliminary Product Identification Disclosure provided a clear and unequivocal notice of a

removable claim as it directly named which Westinghouse products exposed Mr. Kallsen to

asbestos. Mr. Kallsen’s deposition taken on May 20, 2021, revealed the site of Mr. Kallsen’s

alleged exposure to Westinghouse-related asbestos. (May 20, 2021 Deposition of Lee Kallsen, at

179:14-180:2, 201:6-203:25, and 204:12-206:2). No other testimony was offered during Mr.

Kallsen’s deposition suggesting contact of any kind with any other type of Westinghouse product

at any other site. Id.

        Westinghouse has correctly pointed out that the running of the removal period was tolled

until Plaintiffs furnished Westinghouse with a document that makes it ascertainable that the case

is removable (i.e., stating that Mr. Kallsen was exposed to Westinghouse-associated asbestos on




                                                5
      Case: 1:21-cv-01180-DAP Doc #: 119 Filed: 08/13/21 6 of 6. PageID #: 1312




the Hornet.). ECF Doc. 102 at 2. A defendant is not required to independently determine

removability. See 28 U.S.C. §1446(b)(3). Rather, the removal period is triggered after a defendant

receives a copy of an amended pleading, motion, order, or other paper from which it may first be

ascertained that the case is one which is or has become removable. Id.

        After receiving Plaintiffs’ Preliminary Product Identification Disclosure and taking Mr.

Kallsen’s deposition, the Court finds that Westinghouse could unequivocally ascertain that the

case was removable and the removal period started no earlier than May 13, 2021

pursuant to 28 U.S.C § 1446(b)(3). As such, Westinghouse’s Notice of Removal filed on June 14,

2021 was timely under 28 U.S.C § 1446(b)(3). See Berera v. Mesa Med. Grp., PLLC, 779 F.3d

352, 364 (6th Cir. 2015) (“The 30-day period in § 1446(b)(1) starts to run only if the initial pleading

contains solid and unambiguous information that the case is removable.”).

IV.     Conclusion

        For the reasons stated above, Plaintiffs’ Motion to Remand to State Court (ECF Doc. 101)

is hereby DENIED.


               IT IS SO ORDERED.


                                                       /s/ Dan Aaron Polster August 13, 2021
                                                       Dan Aaron Polster
                                                       United States District Judge




                                                  6
